DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 8/13/2021 have been fully considered, but are not persuasive.
Applicant argues that cited reference Kumai [US 2010/0225886] does not disclose the newly-claimed limitation of Claim 19:  an absorption layer comprising a metal [rather than a metal or semiconductor] because Kumai discloses silicon [Si] and germanium [Ge] as possible materials for upper second thin line 15b [corresponding to the claimed absorption layer] (see Remarks of 8/13/2021, page 5; see also paragraph [0053] of Kumai, which the Examiner has cited in relation to the claimed absorption layer material).
However, a material of Kumai’s upper second thin line 15b is not limited to silicon or germanium.  As explained below in the rejection of Claim 19, Kumai’s upper second thin line 15b may comprise a half-metallic [semiconductor] material such as silicon [Si] or germanium [Ge], but may also comprise the metals molybdenum [Mo] or tellurium [Te]; paragraphs [0030], [0053], [0074], [0079], [0090], [0098], [0142] and FIGS. 1A, 1B, 3A, 3B, 3C, 3D of Kumai; the Examiner notes that paragraph [0050] of Applicant’s originally-filed specification specifically lists Mo as an example metal material of the absorption layer).
Therefore, cited reference Kumai does disclose the claimed absorption layer comprising a metal, and thus Applicant’s arguments are not persuasive, and Claim 19 remains rejected in view of the previously-cited Kumai reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai, US 2010/0225886 (previously-cited in the Final Office Action of 1/29/2021).
Regarding Claim 19, Kumai discloses:  A polarizing plate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a translucent substrate that transmits light in a working band (substrate 11 comprising a translucent material such as glass, quartz, or plastic, which transmit light in a visible wavelength band; paragraphs [0045], [0064], [0131], [0143] and FIGS. 1A, 1B, 2A, 2B, 2C, 3A, 3B, 3C, 3D of Kumai);
wherein said translucent substrate has a flat surface (substrate 11 is shown having multiple groove sections 12 which are flat; FIGS. 1A, 1B, 2C, 3D, 4C, 5A of Kumai);
a reflection layer disposed on the translucent substrate and arranged in a one-dimensional lattice at a pitch smaller than a wavelength of light in the working band (lower first thin line 14a is disposed on substrate 11 and arranged in a one dimensional lattice at a pitch smaller than a wavelength of light in the visible wavelength band; paragraph [0046] and FIGS. 1A, 1B, 2A, 2B, 2C, 3A, 3B, 3C, 3D of Kumai, but see especially FIG. 1A of Kumai);
a bundle structure layer disposed on the reflection layer and constituted by a columnar sheaf formed of at least one selected from a metal and a semiconductor 
an absorption layer comprising a metal disposed on the bundle structure layer (upper second thin line 15b is disposed on lower second thin line 14b and upper first thin line 15a, and may comprise a half-metallic [semiconductor] material such as silicon [Si] or germanium [Ge], but may also comprise the metals molybdenum [Mo] or tellurium [Te]; paragraphs [0030], [0053], [0074], [0079], [0090], [0098], [0142] and FIGS. 1A, 1B, 3A, 3B, 3C, 3D of Kumai; compare with paragraph [0050] of Applicant’s originally-filed specification, which specifically lists Mo as an example metal material of the absorption layer);
wherein the bundle structure layer has a structure in which two layers, formed of columnar sheaves and having deposition directions that differ 180 degrees from each other, are alternately stacked (lower second thin line 14b and upper first thin line 15a are two layers formed of columnar sheaves which are alternately stacked, having been formed by target sputtering deposition from directions which are opposite to each other; paragraphs [0068]-[0077] and FIGS. 1A, 1B, 3A, 3B, 3C, 3D of Kumai).

In the device of Kumai, the lower first thin line 14a, the lower second thin line 14b, the upper first thin line 15a, and the upper section thin line 15b are all semi-circular structures, manufactured in a similar manner, each shown having approximately a same diameter, i.e., a same width (see, e.g., paragraphs [0046], [0052], [0053] and FIGS. 1A, 1B, 2A, 2B, 2C, 3A, 3B, 3C, 3D of Kumai).  Nonetheless, Kumai does not appear to explicitly disclose:  wherein the reflection layer, the bundle structure layer, and the absorption layer have a same width.
However, it has been held that mere changes of size are generally not sufficient to patentably distinguish from a prior art device.  MPEP § 2144.04, Section IV, Subsection A, citing In re Rose, 220 F.2d 459; 105 USPQ 237 (CCPA 1955).  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the Gardner v. TEC Syst., Inc., 725 F.2d 1338; 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830; 225 USPQ 232 (1984).
In the present case, the only difference between the device of Kumai and the claimed invention appears to be the recitation of the relative dimensions of portions corresponding to thin lines 14a, 14b, 15a, 15b of Kumai.  However, a device such as Kumai having the claimed relative dimensions (i.e., equal widths for thin lines 14a, 14b, 15a, 15b) would not perform differently than Kumai as disclosed.  In other words, to provide equal widths [e.g., equal diameters] for [semi-circular] thin lines 14a, 14b, 15a, 15b, would still result in a fully functional polarization element, wherein each part is performing its same function in the same manner (e.g., reflection and absorption), with the same predictable result (e.g., a functional polarizer).
Therefore, the claimed invention of Claim 19 is not patentably distinguishable from the prior art device of Kumai. 

Allowable Subject Matter
Claim 20 is allowable.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 20, although the prior art discloses various polarizing plates, including:


    PNG
    media_image1.png
    114
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    147
    514
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    83
    524
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:


    PNG
    media_image4.png
    53
    517
    media_image4.png
    Greyscale


Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872